MEMORANDUM OF DECISION.
The Defendant, Brian S. Garceau, appeals from a July, 1987, judgment of the Superior Court (Penobscot County) after a jury trial convicting him of operating a motor vehicle while classified as an habitual offender, 29 M.R.S.A. § 2298 (Supp. 1987). On appeal the Defendant admits all the elements of this offense but challenges the failure of the jury to find that his operation of the vehicle was justified within the meaning of 17-A M.R.S.A. § 103(1) (1983).
Although a defendant may adduce sufficient evidence to generate an issue of justification, the burden of proof remains on the State throughout the trial. On the record before us the jury could rationally find beyond a reasonable doubt that this Defendant was not so justified. Therefore we cannot set aside the judgment of conviction. State v. Barry, 495 A.2d 825, 826 (Me.1985); State v. Raubeson, 488 A.2d 1379, 1380 (Me.1985).
The entry is:
Judgment affirmed.
All concurring.